RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0840-20
                                                                   A-0841-20

NEW JERSEY DIVISION
OF CHILD PROTECTION
AND PERMANENCY,

          Plaintiff-Respondent,

v.

L.J. and O.S.,

          Defendants-Appellants,

and

M.C.U.,

          Defendant-Respondent,

and

M.U.A. and S.S.,

     Defendants.
_________________________

IN THE MATTER OF D.S.J.,
a minor.
_________________________
        Submitted January 5, 2022 – Decided January 25, 2022

        Before Judges Rothstadt and Natali.

        On appeal from the Superior Court of New Jersey,
        Chancery Division, Family Part, Hudson County,
        Docket Nos. FN-09-0430-15 and FN-09-0447-15.

        Joseph E. Krakora, Public Defender, attorney for
        appellant L.J. (Cecilia M.E. Lindenfelser, Designated
        Counsel, on the briefs).

        Joseph E. Krakora, Public Defender, attorney for
        appellant O.S. (Sarah L. Monaghan, Designated
        Counsel, on the briefs).

        Andrew J. Bruck, Acting Attorney General, attorney for
        respondent New Jersey Division of Child Protection
        and Permanency (Jane C. Schuster, Assistant Attorney
        General, of counsel; Maureen B. Bull, Deputy Attorney
        General, on the brief).

        Joseph E. Krakora, Public Defender, attorney for
        respondent M.C.U. (Phuong V. Dao, Designated
        Counsel, on the brief).

        Joseph E. Krakora, Public Defender, Law Guardian,
        attorney for minor (Meredith Alexis Pollock, Deputy
        Public Defender, of counsel; David B. Valentin,
        Assistant Deputy Public Defender, of counsel and on
        the brief).

PER CURIAM




                                                                 A-0840-20
                                  2
      These consolidated appeals require us to evaluate the court's supplemental

factual findings supporting its conclusion that defendants L.J. (Leslie) 1 and O.S.

(Oscar) abused and neglected their four-month-old daughter, D.J. (Darla). In

defendants' first appeal, we concluded a remand was necessary for the court to

explain certain discrepancies we deemed significant related to its factual

findings supporting its initial Title Nine abuse and neglect determinations. See

New Jersey Div. of Child Prot. & Permanency v. O.S., No. A-3746-17 (App.

Div. June 30, 2020). In an October 21, 2020 order and accompanying written

opinion, the Family Part again concluded that defendants caused Darla's various

injuries, including a subdural hematoma, skull fracture and multiple rib

fractures, but that Oscar was solely responsible for a fracture of Darla's tibia.

      We reverse that portion of the court's October 21, 2020 order to the extent

it concluded Oscar and Leslie caused certain of Darla's injuries, including the

subdural hematoma, skull fracture and multiple rib fractures. We arrive at this

determination because the court made its Title Nine findings as to those injuries

by relying on the conditional res ipsa loquitor burden-shifting paradigm detailed

in In re D.T., 229 N.J. Super. 509 (App. Div. 1988), which our Supreme Court



1
  We use fictitious names for the parties and relevant witnesses throughout the
opinion to maintain their confidentiality. R. 1:38-3(d)(12).
                                                                             A-0840-20
                                         3
recently rejected in New Jersey Div. of Child Prot. & Permanency v. J.R.-R.,

248 N.J. 353, 359 (2021).

      We reach a different conclusion as to the court's finding that Oscar alone

caused Darla's tibia injury. In reaching its Title Nine determination against

Oscar for that injury, the court relied on N.J. Div. of Youth & Family Servs. v.

J.L., 400 N.J. Super. 554, 470 (App. Div. 2008), and did not apply principles of

conditional res ipsa. The court also reconsidered the record consistent with the

instructions detailed in our prior written opinion and made supplemental

findings which we are satisfied are supported by substantial credible evidence

in the record and that warrant our deference.

      Finally, we direct the matter be assigned to a different judge on remand

who shall conduct a new fact-finding proceeding. This remedy is in no way to

be interpreted as a criticism of the judge who presided over the initial fact -

finding and remanded proceedings. Indeed, she did so conscientiously and

diligently. We proceed in this fashion in light of the significance of a finding

of abuse and neglect under these circumstances, to ensure that any subsequent

findings are made without concern that the judge may remain committed to her

earlier conclusions, and because the judge has already made credibility findings

related to the findings to which we conclude warrant a new hearing.


                                                                          A-0840-20
                                       4
                                        I.

       To provide context for our opinion, we briefly detail the relevant facts as

well as the procedural history related to the initial fact-finding and remand

proceedings. After Leslie and Oscar moved to West New York with their only

daughter, Darla, they moved in with their longtime friends M.E.U.A. (Emily)

and her husband S.Y.S. (Stan). Emily began helping to care for Darla while

Leslie and Oscar worked during the day. Because Emily was pregnant with her

own child, she stopped caring for Darla for a brief period, and Emily's sister,

M.C.U. (Carla), assumed Emily's responsibilities for a few days in early May

2015. During this period, babysitter M.J.Y.J. (Jane) also watched Darla for a

day.

       Once back in Emily's care on June 2, 2015, Darla became "fussy" later in

the day and Emily began to feed her. While Emily was feeding Darla, the child's

eyes rolled back into her head and her body went limp. In response, Emily stated

she "hit [Darla's] head, her back, . . . pushed on [her heart], . . . [and] gave

her . . . air through her mouth" in an attempt to revive her.

       Darla was taken by ambulance to Palisades Medical Center, where she

experienced a seizure. She was initially diagnosed with a subdural hematoma,

skull fracture, and rib fractures. While the damage to her skull was "fresh," the


                                                                            A-0840-20
                                        5
various rib injuries were at different stages of healing. The doctor reported that

a hematoma is usually caused by head trauma or shaken baby syndrome. An

orthopedic surgeon evaluated Darla and found additional injuries including a

fracture of the left scapular spine, multiple rib fractures, and a corner fracture

of the tibia.

      Darla was transferred to Hackensack University Medical Center and

remained hospitalized for ten days, where her condition was initially "critical

but stable." Mark Siegel, M.D., found that Darla's injuries were indicative of

"non-accidental trauma" and genetic tests confirmed Darla's injuries were not

the result of underlying bone or metabolic disease.

      The Division of Child Protection & Permanency (the Division) was

notified of Darla's injuries and conducted an emergency removal. Leslie and

Oscar thereafter agreed to questioning by the Hudson County Prosecutor's

Office and both denied knowing what happened to Darla.

      During her interview, Leslie repeated that she and Oscar never hit or

dropped Darla.     After providing answers to extensive questioning, Leslie

invoked her right to remain silent and stated that the police were improperly

repeating previous inquiries. Leslie also began a polygraph examination but was

unable to complete it because she became too emotional.


                                                                            A-0840-20
                                        6
      Oscar also offered that neither he nor Leslie dropped Darla. He reiterated

that she had never fallen, and that he and Leslie never injured her. At the time

of Oscar's interview, doctors had only diagnosed the hematoma, scapula, and rib

fractures, yet Oscar asked "[i]f they're going to be running more tests tomorrow,

which could be on her leg[,] [w]hat would those show?"

      Further, despite assuring that he and Leslie had never dropped Darla,

Oscar also stated, "what if I've dropped her? . . . [T]he whole truth has to be

said, under oath . . . Well, I'm saying this under oath." Oscar also completed a

polygraph examination by the prosecutor's office, and again asserted that he did

not know the source of Darla's injuries.

      Emily and Stan also agreed to interviews by the Hudson County

Prosecutor's Office and both denied knowing what had happened to Darla. Stan

explained that he worked every day and did not help with the children. Emily

reported that after Darla experienced the seizure, she called 9-1-1 and began

giving Darla mouth-to-mouth resuscitation, shook her in the air, and hit or

rubbed her on the back and head in an attempt to revive her. She explained that

she never hit Darla at any other time and denied touching her in any way that

might hurt her. Emily also completed a polygraph examination and again denied




                                                                           A-0840-20
                                       7
hurting or shaking Darla except for her attempts to revive the child on June 2,

2015.

        The Division filed a verified complaint and order to show cause against

Leslie and Oscar for custody, care, and supervision of Darla on June 15, 2015,

which the court granted and allowed the parents to have supervised visitation.

The Division filed an amended verified complaint adding Carla to this litigation,

because she had cared for Darla around the time of the injuries. Jane was not

named as a defendant because the Division concluded she did not cause the

injuries.

        The fact-finding hearing began on March 22, 2016 and continued over five

nonconsecutive days through July 2016.          The court consolidated Leslie's,

Oscar's, and Carla's case with Emily and Stan's for the fact-finding hearing.

        Dr. Julia DeBellis, M.D., Medical Director of the Audrey Hepburn

Children's House, testified on behalf of the Division. She stated that Darla's

tibia fracture could not be dated and that the earliest dateable injury, the left rib

fractures, occurred two to three weeks before the June 3, 2015, x-ray (the week

of May 12) and the right rib fractures occurred less than ten days before the x -

ray. Darla's hematoma occurred within 24 to 48 hours of the CAT scan, which

was taken on June 2, 2015, at 5:52 p.m. She again stated that Darla's injuries


                                                                               A-0840-20
                                         8
were from "nonaccidental trauma," but that Emily's handling of Darla during the

seizure could not have caused Darla's injuries. The Division also presented

intake worker Becky Mendoza, Division supervisor Debra Cordova and

caseworker Suzanne Marino.

      After presenting its case, the Division moved to shift the burden of proof

to Leslie, Oscar, Emily, Stan, and Carla to exculpate themselves under the

doctrine of conditional res ipsa loquitur as detailed in In re D.T. The Division

maintained that it had proven a prima facie case of abuse and neglect of Darla,

and that a limited number of people had access to and control of Darla at the

time her injuries occurred. Darla's law guardian joined in the motion.

      The court initially reserved decision on the motion but in light of the

testimony at the fact-finding hearing, concluded as a threshold matter that the

Division had failed to establish a prima facie case against Stan as to any of the

injuries and dismissed him from the litigation. As to the hematoma, scapular

fracture, and rib fractures, the court found that based on the testimony presented,

the earliest of these injuries occurred around May 13, 2015, and continued

thereafter.

      The court found that since May 13, 2015, Leslie, Oscar, Emily, and Carla

had all cared for Darla. The court noted its "serious reservations" regarding


                                                                             A-0840-20
                                        9
applying conditional res ipsa loquitur in the case but nevertheless concluded that

because the aforementioned injuries were "caused by abuse and were not

accidental," it applied the conditional res ipsa loquitur burden-shifting analysis

to the hematoma, scapular fracture, and rib fractures. In doing so, the court

credited Dr. DeBellis's opinion concluding that these injuries occurred

beginning approximately during the week of May 12, 2015 and found that

because the Division established a prima facie case of physical abuse "during a

time when [Darla] was under these defendants' care," defendants were required

to present evidence sufficient to overcome the presumption that they abused and

neglected Darla.

      As to the tibia fracture, however, the court applied the traditional res ipsa

loquitur principles set forth in J.L., and did not shift the burden of proof because

the experts could not estimate when that injury occurred, and the court was

unable to determine which of the defendants cared for Darla at that time. Thus,

the Division bore the burden of proof as to the tibia injury against Leslie, Oscar,

Emily, and Carla, who could then "come forward with evidence to rebut the

presumption of abuse or neglect." J.L., 400 N.J. Super. at 470.

      Dr. Jake Levenbrown, M.D., a pediatric radiologist, testified on Emily's

behalf. Regarding the tibia fracture, he testified that it was difficult to date, but


                                                                               A-0840-20
                                        10
could have occurred several weeks before the June 3, 2015 x-ray. With respect

to Darla's scapular fracture, he testified that it probably occurred approximately

seven days before the x-ray, or sometime after May 24, 2015. He estimated that

Darla's left rib fractures occurred three weeks prior to the x-ray, or

approximately May 13, 2015 through May 15, 2015. All of the fractures were

suspicious for abuse, though her right rib fracture may have been related to

revival attempts at the time of her seizure. As for Darla's hematoma, he opined

that it occurred less than 24 hours before June 3, 2015. None of Darla's injuries

were sustained before April 30, 2015.

      Dr.   Zhongxue     Hua,   M.D.,    Ph.D.,   a   forensic   pathologist     and

neuropathologist, testified on Leslie's behalf. He opined that Darla's "fresh

injury," the hematoma, occurred on June 2, 2015. As to the tibia fracture, he

stated that injury could not be dated and Dr. Hua stated his belief that the

scapular fracture occurred seven to ten days before the x-ray and that the left rib

fractures likely occurred more than two weeks before the x-ray, but that the right

rib fractures had no callus formation, so they likely occurred less than seven to

ten days before her x-ray. Dr. Hua therefore concluded that Leslie did not cause

the injuries. Oscar's counsel asked Dr. Hua two substantive questions on cross-

examination, and Dr. Hua confirmed that he "pretty much" ruled out Oscar as


                                                                               A-0840-20
                                        11
causing the "fresh" injuries, and that there was "no evidence" that Oscar caused

the other injuries.

      Following trial, the court issued a written opinion finding that Leslie and

Oscar abused and neglected Darla, but Emily and Carla did not. The court found

that the Division had established that Darla had suffered abuse and neglect and

reiterated that, as to the injuries which could be dated, the defendants were

required to exculpate themselves under its earlier order adopting conditional res

ipsa loquitur. The court explained, consistent with its findings on the motion to

shift the burden of proof, that except for the tibia fracture, the earliest these

injuries could have occurred was "the week of May 12." Since that time, Darla

"had four caretakers: her parents, [Carla], and [Emily]."

      As a threshold matter, the court found that Dr. DeBellis and Dr.

Levenbrown were more credible than Dr. Hua because it concluded that Dr.

Hua's training in pathology and forensics was less persuasive than Dr. DeBellis's

experience in identifying child abuse and Dr. Levenbrown's practice in pediatric

radiology.   The court further found that Dr. Hua's opinions were "highly

speculative and unconvincing."

      As to Leslie, the court found that she did not present sufficient evidence

to overcome the presumption of abuse and neglect in connection with Darla's


                                                                           A-0840-20
                                      12
hematoma, scapula fracture, and rib fractures. With respect to Oscar, the court

found that he "did not present any evidence to overcome the presumption of

abuse or neglect" in connection with those injuries.         The court therefore

concluded that both Leslie and Oscar abused or neglected Darla. Conversely,

the court found that Carla and Emily had met their burden of establishing non-

culpability for abusing Darla.

      The court made separate findings as to Darla's undated tibia fracture. The

court found that based upon Oscar's statements to the prosecutor's office

inquiring if another x-ray would reveal an injury to Darla's leg, the Division met

its burden of proof to show, by a preponderance of the evidence, that it was

likely caused by Oscar.

      After the court's decision, the Division approved full reunification with

the parents, noting that "the parents are not a risk to the child." The Division

dismissed the litigation, and Leslie and Oscar appealed the court's abuse and

neglect finding.

      Leslie and Oscar appealed, and in our June 30, 2020 unpublished opinion,

we affirmed the trial court's application of conditional res ipsa loquitur, finding

that the court properly shifted the burden to defendants under In re D.T.'s

framework for the rib fractures, the subdural hematoma and the scapula fracture.


                                                                             A-0840-20
                                       13
We held that there was "no evidence that additional individuals cared for Darla

when the hematoma, scapula fracture, and rib fractures occurred" and the expert

testimony "made clear that [Darla's] injuries had not yet occurred" when Jane

was babysitting.

      We agreed with defendants that certain of the court's findings did not

appear supported by the evidence in the record. Specifically, we held that the

trial court "overlooked or misinterpreted various portions of the record,"

highlighting four factual findings that "appear[ed] critical to its ultimate

determination. Thus, we remanded because those findings required "further

explication" as they could "favor a different outcome." These discrepancies

included the timing of the hematoma; Emily's statements to the Division;

Leslie's failure to complete a polygraph; and Oscar's statements regarding

Darla's leg.

      On remand, the trial court issued an amended fact-finding opinion and

order on October 21, 2020. The trial court concluded that "none of these

discrepancies [identified in our June 30, 2020 opinion] change[d] th[e] [c]ourt's

ultimate conclusion that based upon the totality of the circumstances, including

the salient, relevant facts, the credible expert testimony of Drs. DeBellis and

Levenbrown and the timeline of injuries, the Division proved by a


                                                                           A-0840-20
                                      14
preponderance of the evidence that only the defendant-parents were more likely

than not to have caused all of the injuries." The court also concluded that Leslie

and Oscar failed to overcome the presumption that they abused or neglected

Darla, but Emily had provided sufficient evidence to establish her non-

culpability.

      Regarding the tibia fracture specifically, the court again applied

traditional res ipsa loquitor principles and considered the entirety of Oscar's

statement to the police, along with the other evidence and expert testimony. The

court found "all of [Oscar's] statements to have been less than truthful, w hether

under oath or not" and explained that Oscar's spontaneous questions regarding

x-rays on his daughter's leg indicated he might have knowledge of additional

injuries of which detectives were not yet aware. The court therefore reaffirmed

its conclusion that the Division had successfully carried its burden of proof as

to Oscar's culpability under Title Nine, finding that it was more likely than not

that he caused that injury.

      On appeal, both parents argue that the court erred in: shifting the burden

of proof to them; entering an abuse and neglect finding which was unsupported

by evidence in the record; and finding that Emily did not abuse and neglect

Darla. Emily, on the other hand, argues the court's finding that she was not


                                                                            A-0840-20
                                       15
responsible for Darla's injuries was supported by substantial credible evidence

in the record.

      In their supplemental briefs, the parties also address the recent ruling in

J.R.-R., where the Court invalidated the burden-shifting paradigm established in

In re D.T. Specifically, Leslie and Oscar argue that they are entitled to a new

trial because J.R.-R. altered the burden-shifting in abuse and neglect cases.

Even though that case was decided "after the trial court issued its remand

opinion," Leslie and Oscar maintain that it is applicable with "pipeline

retroactivity" because their case was pending at the time of the decision.

      Both parents argue that J.R.-R. "controls the disposition of [this] case

because the trial court relied on In re D.T. to shift the burden to the parents in

the initial fact-finding, [we] affirmed that portion of the initial opinion, and the

trial court relied on it again to require the parents to come forward with evidence

to establish their non-culpability."    Both request a new trial in which the

Division bears the burden of proving which of the defendants harmed Darla.

Should a new trial be permitted, both parents further contend they are entitled

to a new factfinder because on remand, the trial court was "committed to its

findings" and "essentially re-issued its [i]nitial [o]pinion, with minor changes."




                                                                              A-0840-20
                                        16
      Because the court also found Oscar solely responsible for the tibia injury,

he argues he is also entitled to a new trial regarding whether he caused the tibia

fracture, even though this finding was not part of the burden-shifting paradigm

set forth in In re D.T. Oscar argues it is "inexplicable" that his "simple question"

alone makes it more likely than not that he caused Darla's tibia injury. He

contends that the court's reasoning was "clearly affected by the burden -shifting

regarding the other injuries," and the conclusions related to the other injuries

"colored the court's finding with respect to the tibia."

      Emily argues that the ruling in J.R.-R. does not impact the judge's finding

that she provided exculpatory evidence to meet the burden and establish she was

not responsible for the abuse. She contends that no remand is necessary, but if

In re D.T.'s burden-shifting is improper under J.R.-R., then the Division not only

did not prove she was responsible for the injuries but "did not even have a prima

facie case against her." Further, she contends that "[w]here the trial court again

exonerated [her] . . . the co-defendant parents cannot now on appeal ask this

court to second guess the trial court's determination of Emily's non-culpability,"

and any remand should pertain only to Leslie and Oscar.

      The Division responds to these arguments explaining that it "no longer

intends to defend the portion of the trial court's decision utilizing the burden -


                                                                              A-0840-20
                                        17
shifting paradigm and would not object to a limited remand to the trial court for

the purpose of vacating these findings." The Division maintains that J.R.-R.

does not impact the trial court's finding that Oscar caused the tibia fracture, and

accordingly requests that this finding be addressed on the merits.

      Darla, through her Law Guardian, argues that a limited remand is

necessary to "clarify whether a finding against [Leslie and Oscar] is justified"

related to the rib fractures, the hematoma, and the scapula fracture. Specifically,

Darla argues that "identical findings" could have been made with traditi onal

burden-shifting analyses and "as such, the matter should be remanded regarding

all findings, except the tibia fracture."     Darla disputes Leslie and Oscar's

arguments that any remand should be tried by a new factfinder, however.

                                        II.

      We agree with Leslie and Oscar that the Supreme Court's repudiation of

the use of conditional res ipsa loquitur in J.R.-R., applies to this case, which was

pending at the time of that decision, and requires that we reverse and vacate the

October 21, 2020 order as it relates to the hematoma, scapula fracture, and rib

fracture injuries. To ensure faithful compliance with the concerns raised by

J.R.-R., we also remand for an entirely new fact-finding hearing before a

different judge who shall make independent abuse and neglect findings as to


                                                                              A-0840-20
                                        18
these injuries, unbridled by any previous determinations made by the previous

judge.

      Although Title Nine requires that "any determination that the child is an

abused or neglected child" be "based on a preponderance of the evidence,"

N.J.S.A. 9:6-8.46(b), the statutory regime does not explicitly address burdens of

proof and persuasion. Title Nine provides, however, that:

            proof of injuries sustained by a child or of the condition
            of a child of such a nature as would ordinarily not be
            sustained or exist except by reason of the acts or
            omissions of the parent or guardian shall be prima facie
            evidence that a child of, or who is the responsibility of
            such person is an abused or neglected child.

            [N.J.S.A. 9:6-8.46(a)(2) (emphasis added).]

      Before September 2021, we applied a "conditional res ipsa loquitur"

framework to certain cases of child abuse and neglect, as detailed in In re D.T.

In that case, the evidence established that the four-month-old child was most

likely sexually assaulted during the twenty-four hours prior to a doctor's

examination. 229 N.J. Super. at 512. At various times during that period, she

was in the care and custody of her two parents; her great aunt, great uncle, and

two cousins; or a family friend, the friend's husband and their two grandchildren.

Id. at 511–12.



                                                                            A-0840-20
                                       19
      In reversing the trial court's dismissal of the Division's complaint, the

majority in In re D.T. analogized the circumstances to those presented in

Anderson v. Somberg, 67 N.J. 291, 298–99 (1975), and held that "where a

limited number of persons, each having access or custody of a baby during the

time frame when abuse concededly occurred, no one else having such contact

and the baby being then and now helpless to identify her abuser, . . . [t]he burden

would then be shifted, and such defendants would be required to come forward

and give their evidence to establish non-culpability." In re D.T., 229 N.J. Super.

at 515, 517 (citing Anderson, 67 N.J. at 298-99); see also New Jersey Div. of

Youth & Fam. Servs. v. S.S., 275 N.J. Super. 173, 181 (App. Div. 1994). In

essence, "[In re] D.T. created a paradigm to be applied when '[t]he state of the

proofs [makes] it difficult to establish by a preponderance of the evidence which

of the finite group of possible abusers committed the acts of abuse.'" New Jersey

Div. of Child Prot. & Permanency v. K.F., 444 N.J. Super. 191, 201 (App. Div.

2016) (alteration in original) (quoting In re D.T., 229 N.J. Super. at 515).

      We narrowed In re D.T.'s holding in J.L., 400 N.J. Super. at 457–59.

There, an infant suffered multiple fractures on various occasions. We held that

where the child is exposed to a number of unidentified individuals over a period

of time, and it is unclear as to exactly where and when the child's injuries took


                                                                               A-0840-20
                                       20
place, traditional res ipsa loquitur principles apply. The consequence of our

holding in J.L. was that once the Division established a prima facie case of abuse

or neglect under N.J.S.A. 9:6–8.46(a)(2), the burden thereafter shifted to the

parents, or any other potentially culpable caretaker, to come forward with

evidence to rebut the presumption of abuse or neglect. Unlike the rule set forth

in In re D.T., the burden of proof did not shift to the parents to prove their non-

culpability by a preponderance of the evidence, rather the burden of proof

remained on the Division. Id. at 470.

      As noted, in September 2021, our Supreme Court in J.R.-R. overruled In

re D.T.'s burden-shifting paradigm as an improper application of the

Legislature's clear and comprehensive regime for finding that a particular person

had abused or neglected a child. J.R.-R., 248 N.J. at 360. In J.R.-R., the

Division sought temporary custody of a ten-month-old child who had suffered

multiple injuries. Id. at 360-61. The trial court found by a preponderance of the

evidence that the Division had established that the child's injuries reflected

abuse and neglect. Id. at 365.

      Relying on In re D.T., the trial court identified the parents as "the only

two people [who] had dominion, control and also a legal duty to protect an d

care" for the child, and it imposed upon them the burden to rebut by a


                                                                             A-0840-20
                                        21
preponderance of the evidence the inference that they had inflicted the injuries

or allowed them to be inflicted.     Ibid. The trial court found both parents

responsible for abuse and neglect, despite its recognition that it could not

identify which of them "actually failed to supervise" or "actually caused the

injuries." Ibid. We affirmed. Id. at 365-66.

      The Supreme Court reversed, finding that under Title Nine, the

Legislature had placed the burden on DCPP to prove by a preponderance of the

evidence that a parent abused or neglected a child. J.R.-R., 248 N.J at 359 (citing

N.J.S.A. 9:6-8.46(b)(1)). The Court held that we erred by relying on In re D.T.,

which improperly shifted the burden to the defendants, because it misconstrued

the legislative purpose by "import[ing] the doctrine of conditional res ipsa

loquitur from our common law into a comprehensive statutory scheme to relieve

DCPP of its burden of proving that a particular parent abused or neglected a

child. J.R.-R., 248 N.J. at 360.

      The Court expressly rejected the holding In re D.T., explaining that the

burden of proof in an abuse or neglect case is one that the Legislature "placed

on" the Division, with no indication that it can be shifted to a defendant. Id. at

359-60, 374. That improper burden-shifting therefore required reversal and a

remand for new findings because it violated the statutory proof requirements.


                                                                             A-0840-20
                                       22
Id. at 367-68, 378. The J.R.-R. Court did not preclude the Division from

establishing abuse or neglect by inference from injuries that ordinarily would

not occur in their absence, because such an inference was the type of res ipsa

loquitur, as opposed to conditional res ipsa loquitur, authorized by N.J.S.A. 9:6-

8.46(a)(2). Id. at 370.

      Based on J.R.-R., we conclude the court's reliance on In re D.T. when

making its abuse and neglect findings regarding Darla's non-tibia related

injuries, including her subdural hematoma, skull fracture and multiple rib

fractures, "rendered its factfindings fatally flawed and denied the parents a

fundamentally fair hearing." Id. at 377. That "structural error" prevented the

fact-finding proceeding from being fundamentally fair. Id. at 377-78. We

therefore reverse and vacate the October 21, 2020 order and remand "for a new

hearing on the abuse and neglect charges" in conformity with its explanation of

the Title Nine proof requirements as mandated by J.R-R. Id. at 359-60, 378.

                                        III.

      We reject Oscar's arguments challenging the court's abuse and neglect

finding regarding Darla's tibia injury.        As noted, the court did not apply

principles of conditional res ipsa loquitor to that non-accidental injury as it could




                                                                              A-0840-20
                                        23
not be dated, and the court's attendant findings are supported by substantial

credible evidence in the record, warranting our deference.

      In abuse and neglect matters, our standard of review is "strictly limited."

N.J. Div. of Youth & Family Servs. v. I.H.C., 415 N.J. Super. 551, 577 (App.

Div. 2010). "[A]ppellate courts 'defer to the factual findings of the trial court

because [the trial court] has the opportunity to make first-hand credibility

judgments about the witnesses who appear on the stand; it has a feel of the case

that can never be realized by a review of the cold record.'" N.J. Div. of Youth

& Family Servs. v. M.C. III, 201 N.J. 328, 342-3 (2010) (quoting N.J. Div. of

Youth & Family Servs. v. E.P., 196 N.J. 88, 104 (2008)). Moreover, "[b]ecause

of the family courts' special jurisdiction and expertise in family matters,

appellate courts should accord deference to family court factfinding." Cesare v.

Cesare, 154 N.J. 394, 413 (1998). We owe no deference, however, to the judge's

legal conclusions. N.J. Div. of Youth & Family Servs. v. I.S., 202 N.J. 145, 183

(2010).

      In our June 30, 2020 opinion, we instructed the court to consider Oscar's

statements to the detective, in which he asked "what if I've dropped her" as "part

of a larger point denying any harm to Darla by reaffirming his knowledge that




                                                                            A-0840-20
                                       24
he was bound to testify truthfully under oath." Addressing these concerns, the

trial court noted that it

             scrupulously read and was familiar with the entire
             record. It was cognoscente of the entire colloquy and
             it does not change the fact that [Oscar] while professing
             his innocence nonetheless made the statement "what if
             I’ve dropped her." The fact that he was under oath does
             not mean it was truthful. In fact, this Court finds all of
             [Oscar]’s statements to have been less than truthful,
             whether under oath or not.

      The court's amended findings regarding Oscar's culpability also rested

heavily on credibility determinations. Indeed, the court relied upon expert

testimony regarding the non-accidental nature of the tibia fracture and that it

could not be dated. The court explained that Dr. Hua’s expertise in pathology

was less relevant than Dr. DeBellis's expertise in child abuse and Dr.

Levenbrown's training as a pediatric radiologist and therefore found "Drs.

DeBellis and Dr. Levenbrown to be more credible than Dr. Hua."

      We therefore disagree with Oscar's contention that the court relied

exclusively upon Oscar's response when making its supplemental findings. As

noted, the court reviewed the entire record anew, based its decision on

credibility findings related to the testifying experts and rejected Dr. Hua's

opinions. We are satisfied that the court considered Oscar's entire statement and

the record as a whole. Further, we agree with the court that his response, in

                                                                           A-0840-20
                                        25
which he identified a potential issue with Darla's leg before any diagnostic

testing, was evidential to the critical issue before the court. We further reject

Oscar's argument that the court's decision on this point was "colored by the other

injuries and burden-shifting," as the court twice evaluated the evidence as to

Darla's tibia injury without relying upon conditional res ipsa.

      In sum, we are satisfied that the court's findings regarding Oscar's

culpability for the tibia injury are supported by the record. The court considered

Oscar's full statements to the police, the medical records regarding the non-

accidental nature of the injury, and the credible expert testimony as referenced

above.

                                       IV.

      Finally, Leslie and Oscar both argue that the trial should be heard by a

different factfinder on remand, and the Division does not object. In response,

Darla argues that a new factfinder is unnecessary because the court "has shown

no bias in factor of one party or the other[]" and has expended significant energy

and resources to date hearing this matter. We agree with Leslie and Oscar.

      The purpose of a new factfinder is to ensure impartiality and a "fresh

judicial examination." P.T. v. M.S., 325 N.J. Super. 193, 220 (App. Div. 1999).

Where "the trial court previously made credibility findings, [it is] appropriate


                                                                            A-0840-20
                                       26
that the matter be assigned to a different trial court." R.L. v. Voytac, 199 N.J.

285, 306 (2009); see also Matter of Guardianship of R., 155 N.J. Super. 186,

195 (App. Div. 1977) (remanding to a different trial judge, where "[t]he judge

who heard the matter below has already engaged in weighing the evidence and

has rendered a conclusion on the credibility of the Division's witnesses").

Further, in N.J Div. of Youth & Fam. Servs v. A.W., 103 N.J. 591, 617 (1986),

our Supreme Court remanded the case to be reconsidered by a new factfinder

when the trial judge had heard the evidence and "may have [had] a commitment

to its findings."

      Under the circumstances presented, we are satisfied that on remand, the

matter should be conducted by a new factfinder. Not only has the judge made

significant credibility findings, but she has considered the evidence twice, and

"may have a commitment to [her] findings." A.W., 103 N.J. at 617. Again, we

stress that our decision directing the matter be reassigned is not an expression

of our displeasure with the manner in which the judge presided over the

proceedings. Rather, as noted, our determination is made to ensure the matter

receives an independent evaluation after a new fact-finding proceeding.

      In light of our decision that J.R.-R. requires the court to conduct a new

fact-finding proceeding, we accordingly have not passed upon the sufficiency of


                                                                           A-0840-20
                                      27
the court's factual findings on remand regarding Darla's other injuries, including

her subdural hematoma, skull fracture and multiple rib fractures. We have not

addressed those findings because the court made them under the now repudiated

conditional res ipsa loquitor paradigm.

      Finally, and for similar reasons, we reject Emily's request to be dismissed

from the remanded proceedings.       The court's decision as it related to her

potential culpability with respect to Darla's non-tibia-related injuries was

similarly impacted by the court's reliance on In re D.T.

      Affirmed in part, reversed, and vacated in part and remanded for further

proceedings. We do not retain jurisdiction.




                                                                            A-0840-20
                                       28